DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4 and 15 are objected to because of the following informalities: the claims recites a “front size, front, […]”.  It is assumed these words are supposed to be font. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrop et al. USPAT 9,003,276 in view of Chen et al. US 2013/0254739.
Regarding claims 1 and 12, Harrop teaches “a system, comprising: at least one non-transitory storage medium including a plurality of nodes formed as a multi-level tree, wherein the multi-level tree includes: 
(fig. 8 
    PNG
    media_image1.png
    722
    715
    media_image1.png
    Greyscale
 which shows multiple nodes and sub-nodes): 
“a semantically incomplete intermediate description related to the intermediate subject, the intermediate description including one or more blanks to be filled, wherein each blank is associated with a sub-subject of a sub-node of the intermediate level node” (as shown in figure 8, each of the nodes has a corresponding subject (source, fragments, etc.); and 
“template data defining a position that the intermediate description is in a corresponding template document” (col. 1 ¶2 “In general, a source document is a generic template document, and additional information specific to the relevant circumstances is required to generate an instance document from one or more source documents”)
(Chen [0032] “FIG. 5 illustrates displaying available communication channels and social communities in response to treceiving an indication that a cursor is hovering over a node in the semantic graph that is associated with a person entity.” wherein entity is analogous to a subject); 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Harrop with that of Chen since a combination of known methods would yield predictable results. As shown in Chen, it is known to have semantic graphs and nodes within that graph. Thus these nodes and semantic data would operate in a known and predictable manner with the system of Harrop which uses an XML hierarchy to represent data. 
Note that independent claim 12 recites the same substantial subject matter as independent claim 1, only differing in embodiment. The difference in embodiments is taught by Chen fig. 1which shows all the hardware and storage media configurations. 
	Regarding claims 2 and 13, the Harrop and Chen references have been addressed above. Harrop further teaches “wherein the sub-subject semantically improves completeness of the intermediate description” (figure 8, as each of the nodes is a part of the base document, by having them there the completeness of the document is improved).
Regarding claims 3 and 14, the Harrop and Chen references have been addressed above. Chen further teaches “wherein the sub- subject is determined based on historical data or big data analysis” ([0035] “The software components include a semantic graph generator 201 configured to generate semantic graphs based on templates and natural language processing technology. In one embodiment, semantic graph generator 201 uses templates, documents and any resource linkage within a project to build an interactive semantic graph that has entity type awareness”)
Regarding claims 5 and 16, the Harrop and Chen references have been addressed above. Harrop further teaches “wherein the multi-level tree further includes: a root connected to the plurality of intermediate level nodes, wherein the subject of each of the plurality of intermediate level nodes is associated with the template document” (fig. 8 which again shows the graph structure)  
Regarding claims 6 and 17, the Harrop and Chen references have been addressed above. Chen further teaches “wherein the template document includes a budget template document or a contract template document” (Chen abstract “Semantic graphs for different projects or different versions of the same project are generated based on resources (e.g., templates, documents) within these projects or versions of the same project.” which can be both budget and contract templates)
Regarding claims 7 and 18, the Harrop and Chen references have been addressed above. Harrop further teaches “wherein the multi-level tree further includes: a plurality of leaf nodes, wherein each of the plurality of leaf nodes is a sub-node of one of the plurality of intermediate level nodes and includes: a leaf subject associated with a blank of the one or more blanks of the intermediate description of the intermediate level node; and a leaf description related to the leaf subject to semantically complete the intermediate description of the intermediate level node” (figure 8 
    PNG
    media_image1.png
    722
    715
    media_image1.png
    Greyscale
 in which the logic sources 804 are leaf nodes )  

Regarding claims 8 and 19, the Harrop and Chen references have been addressed above. Harrop further teaches “wherein the leaf description includes at least one of a first version written in plain language or a second version written according to usage of trade of the template document” (col. 1 ¶4 “common data formats (only some of which are commonly used for source documents for a document assembly system) include plain text. Microsoft's proprietary Microsoft Word "doc" format, the rich text format (RTF), portable document format (PDF), and hypertext markup language (HTML). A data format which is now being used for a wide variety of applications is extensible markup language (XML)”)
Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrop et al. USPAT 9,003,276 in view of Chen et al. US 2013/0254739 further in view of Chao et al. US 2007/0022003.
Regarding claims 4 and 15, the Harrop and Chen references have been addressed above. Both do not explicitly teach the claim limitations Chao however teaches “wherein the template data furtherPreliminary Amendment Attorney Docket No.: 20615-0035US00 Application No.: Not yet assigned (Continuation of International Application No. PCT/CN2016/113889) Page 3 of 10defines a format of the intermediate description, wherein the format includes at least one of front size, front, color, underline, bold, italic, or shadow” ([0098] “In one implementation, the style attributes describe: font size, font family, color, orientation, bounding box coordinates, and outline polygon coordinates for textual content;”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Harrop and Chen with that of Chao since a combination of known methods would yield predictable results. 
Allowable Subject Matter
	It is noted that no individual claim feature renders the claims as a whole patentable. Each limitation indicated as allowable renders the claim patentable only when taken in combination with the other claim limitations. 
Claims 9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, while the prior art generally teaches semantic graph structures and a plurality of intermediate level nodes and leaves as shown and mapped above, no prior art teaches:
crawl across the multi-level tree along a path from the root to the plurality of leaf nodes, wherein at each node of the multi-level tree: 
display a description of the node to a user; 
at a blank of the description, provide at least one subject associated with a sub-node of the node for the user to select; 
identify a selected subject from the at least one subject, and move to and display a description of the sub-node corresponding to the selected subject; 
determine that the crawling process reaches to one of the plurality of leaf nodes; and generate the document.  
Dependent claims 10-11 depend on claim 9 and therefore are not rejected. For clarity however, claim 10 is mapped as follows:
“wherein to display the description of a node, the logic circuits further: display a first version written in plain language” (Chen [0015] “FIG. 6 illustrates displaying available communication channels and social communities in response to receiving an indication that a cursor is hovering over an identifier of a person associated with a node in the semantic graph in accordance with an embodiment of the present invention”); and 
“when determining that the crawling process reaches to one of the plurality  of lead nodes, the logic PCT/CN2016/113889)Page 5 of 10circuits further: convert the description with a second version written according to usage of trade of the template document” (Col. 49 ¶4 “When an InsertReuseablePhrase processing instruction is encountered, the Evaluator 402 retrieves the ReusablePhrase node it refers to from the relevant logic source, and physically replaces the processing instruction node in the DOM object with that ReusablePhrase node. It then puts an IDREF to that logic source on relevant descendants of the ReusablePhrase node, and converts any logic elements in those descendants from the XML format used in the logic file to the Processing Instruction format appropriate to the XML source document.”)  
While dependent claim 11 is not specifically mapped, it recites a threshold which is known in the art and applicable to the above cited references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN W FIGUEROA
Primary Patent Examiner
Art Unit 2124



/Kevin W Figueroa/Primary Examiner, Art Unit 2124